Citation Nr: 1439135	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 







INTRODUCTION

The Veteran had active service from September 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claim currently on appeal.  

The Veteran testified at a hearing before a Decision Review Officer in October 2012.  A written transcript of this hearing has been associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a videoconference hearing in his December 2013 appeal to the Board (VA Form 9).  The Veteran's attorney also notified VA in January 2014 that the Veteran desired to be scheduled for either a Travel Board hearing or a videoconference hearing - whichever became available first.  However, the record reflects that the Veteran has not yet been scheduled for his requested hearing.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board hearing or a videoconference hearing before a Board Member at his local RO - whichever is first available.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



